Citation Nr: 1755963	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-20 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the appellant may be recognized as the Veteran's surviving spouse for VA benefits purposes. 


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

According to the appellant, the Veteran served on active duty between 1970 and 1972.  However, that information has not been verified.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction has since been transferred to Baltimore, Maryland, RO (hereinafter, Agency of Original Jurisdiction (AOJ)).  
The case was previously before the Board in August 2012 when it was remanded to afford the appellant the opportunity to appear at a videoconference hearing before a Veterans Law Judge (VLJ).  In this regard, the AOJ scheduled the appellant for a hearing, but in an October 2016 correspondence the appellant withdrew her hearing request which has been reduced to writing.  Accordingly, the Board deems her request for a hearing withdrawn.  See 38 C.F.R. § 20.704 (2017).

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

The Board first observes that the electronic record before the Board is clearly missing previously available documentation.  For example, the May 2011 Statement of the Case identifies the appellant's claim as being received on January 28, 2011, but the earliest document of record is dated February 10, 2011- which is the AOJ's notice of denial.  The Board must remand this case for reconstruction of the original record - to include a determination whether a paper claims folder exists.

The Board next notes that the appellant seeks to be recognized as the Veteran's surviving spouse for VA benefits purposes.  By way of background, and according to the appellant's October 2017 application for benefits, the Veteran has been missing since 1978, and is allegedly presumed dead.  However, the appellant also alleges eventually divorcing from the Veteran.

Generally, a Veteran's surviving spouse may be eligible for VA benefits, including dependency and indemnity compensation (DIC), death pension benefits, and accrued benefits, when a Veteran dies.  A "surviving spouse" is defined as a person of the opposite sex who was the spouse of a veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse) and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  38 U.S.C. § 101(3); 38 C.F.R. § 3.50.

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the veteran without the fault of the surviving spouse.  38 C.F.R. § 3.53(a).  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).

The Court of Appeals for Veterans Claims has determined that 38 U.S.C. § 101(3) and 38 C.F.R. § 3.50(b)(1) set forth a two-part test to determine whether a spouse will be deemed to have continuously cohabited with the veteran when there has been a separation.  Not only must the spouse be free of fault at the time of the separation, but it must be found that the separation "was due to the misconduct of, or procured by, the veteran."  In assessing the reasons for a separation between a veteran and his or her spouse, fault or the absence of fault is to be determined based on an analysis of conduct at the time of the separation.  Gregory v. Brown, 5 Vet. App. 108, 112 (1993).

Pertinently, the claims file does not encompass the Veteran's DD-214, certificate of release or discharge from active duty, which does not allow VA to verify that the Veteran had adequate service to qualify for benefits to begin with.  Thus, these records must be obtained upon remand.  38 C.F.R. § 3.159.  See also 38 C.F.R. § 3.159(c)(2)(when attempting to obtain records in the custody of a Federal department or agency, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).

Additionally, the claims file does not include the date at which the Veteran has been deemed presumptively deceased.  The memorial letter in the claims file recognizing the Veteran's service is undated.  On remand the AOJ should attempt to contact the Social Security Administration (SSA) to search the Death Master File to determine if, and when the Veteran died, as that information is pertinent to the appellant obtaining status as a surviving spouse.  If the AOJ is unable to obtain information from the SSA, the AOJ should also contact the Department of the Army to determine which date they used as the Veteran's presumptive date of death. 

Therefore, in order for the Board to adjudicate the claim accurately, the factual record must be further developed.  Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to rebuild the claims folder with missing documents.  In particular, the AOJ should document for the record whether a paper claims folder exists.

2.  Associate the Veteran's service personnel records with the claims file, including his DD-214. 

3.  Contact the SSA to verify if, and when the Veteran died through the Death Master File.  If the AOJ is unable to obtain information from the SSA, the AOJ should also contact the Department of the Army or any other appropriate agency to determine which date they used as the Veteran's presumptive date of death. 

4.  Contact the appellant to verify her age, current marital status, and the divorce certificate associated with her marriage to the Veteran. 

4.  Upon completion of the above, and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue(s).  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response, the appeal must be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

